DISSENTING OPINION.
Barber, Judge,
concurring with Smith, Judge: “Clay” is defined •in the Standard Dictionary as “a common earth of various colors, compact and brittle when dry, b.ut plastic and tenacious when wet,” and I think this accords with common understanding as to the meaning of the word.
Congress recognizes there is a blue clay, which accords with common knowledge. It has provided that such clay when suitable for certain uses shall be given free entry. Color is ascertained by ■ocular inspection, and to say that whether or not a clay is blue depends upon a laboratory test to determine the existence of other qualities, or upon the uses to which it may be applied, seems to me to disregard the plain meaning of language and to eliminate from the statute words which the legislators deliberately placed therein. Upon the record before us I think the judgment below should be affirmed.